Citation Nr: 1616747	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to Dependency and Indemnity Compensation benefits at the enhanced rate, under the provisions of 38 U.S.C.A. § 1311. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1974.  He died on February [redacted], 2012 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision and a June 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was then transferred the RO in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim for VA benefits was not pending at the time of the Veteran's death in February 2012. 

2.  The Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in February 2012.



CONCLUSIONS OF LAW

1.  The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  

2.  The criteria for entitlement to Dependency and Indemnity Compensation benefits at the enhanced rate, have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.21 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist the appellant in the development of her claims do not apply in a situation such as this where the issues are limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25,180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claims.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.


Accrued Benefits Claim

The appellant contends that accrued benefits are warranted as the Veteran had claims pending before VA at the time of his death in February 2012.  Accrued benefits are defined as "periodic monetary benefits . . . authorized under law 

administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid. . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  

The appellant and her son testified before the Board in March 2016 that the Veteran had continuously pursued claims for increased service-connected compensation with VA since approximately 2003.  They also testified that he filed claims that were unadjudicated and pending at the time of his death.  Review of the electronic claims file shows that the Veteran filed claims for increased ratings and service connection for diabetes mellitus in January 2004.  Prior to this date, he had not filed a claim for increased benefits since January 1975, when he sought a higher rating for a service-connected colon resection.  This claim was finally adjudicated in an April 1978 confirmed rating decision when it was denied.  None of the Veteran's communications to VA during the period between April 1978 and January 2004 initiated claims for additional service-connected benefits; rather, they pertain to his dependents, school attendance, and his military retired pay.  It is therefore clear from the record that the January 2004 claim for additional compensation was the first claim initiated by the Veteran since 1975. 

The evidence of record also shows that there were no claims pending before VA at the time of his death in February 2012.  His January 2004 claim for service connection for diabetes mellitus was granted in an August 2005 rating decision, while the claims for increased ratings for hearing loss, tinnitus, colon resection, ventricular contractions, and dermatitis were withdrawn by the Veteran in a November 2006 statement.  Confirmation of the withdrawal was mailed to the Veteran in December 2006 and no other communication was received from the Veteran before the date of his death.  Rating decisions issued in December 2005 and October 2006 adjudicated other claims for benefits filed by the Veteran after 

January 2004, but a notice of disagreement was not received in response to the adjudications and the rating decisions became final.  38 U.S.C.A. § 7105 (West 2014).  Thus, the Veteran did not have any claims pending at the time of his death and the record does not establish that the Veteran was entitled to VA monetary benefits at the time of his death.  The claim for accrued benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Higher Rate of Dependency and Indemnity Compensation

In the April 2012 rating decision on appeal, Dependency and Indemnity Compensation (DIC) was awarded based on service connection for the cause of the Veteran's death.  

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311; 38 C.F.R. § 3.5(a).  The rates of DIC for surviving spouses are published in tabular form in Appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21.  

The appellant contends that she is entitled to a higher rate of DIC as the Veteran's service-connected disabilities should have been rated as 100 percent disabling for at least eight years prior to his death.  In her March 2013 notice of disagreement, the appellant contends that if VA has not delayed so long in adjudicating the Veteran's claims during his lifetime, his disabilities would have been rated as 100 percent disabling from an earlier date.  

As an initial matter, the appellant has not alleged and the record does not show that she is in need of aid and attendance, in a nursing home or blind; is permanently housebound; or has any children below the age of 18.  Thus, a higher rate of DIC is not warranted on those bases. 38 U.S.C.A § 1311(b)-(f).  Additionally, as the 

Veteran's death did not occur prior to January 1, 1993, consideration of a higher basic monthly Dependency and Indemnity Compensation rate based on the Veteran's military pay grade in service as specified in 38 U.S.C.A. § 1311(a)(3) is not for application.

The evidence of record clearly reflects that the Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in October 2005.  The Veteran was in receipt of a total disability rating prior to his death from October 22, 2005, a period of seven years.  The Veteran's total 100 percent rating was assigned based on the combined evaluation for compensation of all his service-connected disabilities, including coronary artery disease, bilateral hearing loss, resection of the colon, and posttraumatic stress disorder.  See 38 C.F.R. § 4.25 (2015).  

To the extent the appellant alleges that the Veteran should have been rated as totally disabled prior to October 22, 2005 and at least eight years before his death, as discussed above, there were no claims pending at the time of the Veteran's death that could form the basis for an award of an earlier 100 percent rating.  Claims for DIC benefits under 38 U.S.C.A. § 1311 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and in this case, those rating decisions are final.  38 U.S.C.A. § 7105.  

The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1311 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after the Veteran's death.  VA has also established that "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1311.  See 38 C.F.R. § 20.1106; 70 Fed. Reg. 72,211 (2005) (effectively barring entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement); National Organization of 

Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically). 

The only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1311 are (1) to meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.  The appellant has not alleged clear and unmistakable error in this case and there is no basis for the Board to disturb the disability evaluations and effective dates assigned the Veteran's service-connected disabilities.  

The facts of this case are not in dispute.  The Veteran was in receipt of a total disability rating prior to his death, from October 22, 2005.  He died on February [redacted], 2012.  His service-connected disorders were not rated totally disabling for a continuous period of at least eight years immediately preceding death.  As the law is dispositive of the issue on appeal, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant cannot be awarded DIC benefits at the enhanced rate, pursuant to the provisions of 38 U.S.C.A. § 1311. 

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to accrued benefits is denied. 

Dependency and Indemnity Compensation benefits at the enhanced rate, under the provisions of 38 U.S.C.A. § 1311, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


